DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-8 were pending and were rejected in the previous office action. Claims 1, 3-5, and 7-8 were amended. Claims 1-8 remain pending and are examined in this office action. 

Information Disclosure Statement
The Information Disclosure Statement filed 5/3/2022 has been considered. 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application JP2017-211952 filed in Japan on 11/1/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
35 USC § 101: 
Applicant’s arguments with respect to the previous § 101 rejection of claims 1-8 (pgs. 7-9 of remarks filed 1/21/2022) have been fully considered but they are not persuasive. 
Applicant argues that the claims are amended to “recite the elements, which are performed by the management server…” and argues that these amendments are eligible under § 101 because they improve a turnover rate of lockers, to overcome a shortage of lockers, and provide flexible pickup options to the users (pgs. 7-9). However, improving turnover rates and/or providing flexible pickup options to the users are matters of business efficiency and customer convenience, rather than an improvement to any technology or technical field. While the claims recite functions performed by a management server, these functions simply amount to managing a pickup from a delivery locker via generic computer functions (receiving/transmitting data, process data, and manage the time period for storage in the locker) which do not improve any technology, but instead indicate mere instructions to apply the abstract idea using generic computers. 
Therefore, the examiner respectfully disagrees that claims 1-8 are eligible under § 101, and the rejection is maintained. 
35 USC § 102 and § 103 – Prior Art Rejections: 
Applicant’s arguments with respect to the previous § 102/§ 103 rejections of claims 1-8 (pgs. 9-11 of remarks) have been considered but they are moot as they do not apply to the current grounds of rejections applied to claims 1-8 below under § 102 and § 103. Please see the updated § 102 and § 103 rejections of claims 1-8 below. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and similarly claim 5) recites limitations for “a management server that manages…a status of storage of the product…over a predetermined period of time…” and then later recites “receive, from a user terminal…a specification of a predetermined period of time…” which renders the claim indefinite because it is unclear whether these are both the same predetermined period of time. Furthermore, in the case that they can be different predetermined periods of time, then it is also unclear which period of time the later recites references to “the predetermined period of time” would be referring to. For the purposes of further examination, the recitations of “predetermined period of time” are assumed to refer to the same period of time (e.g. the period of time in which the package is to be stored in the locker). Independent claim 5 is also indefinite for the same reasons as it recites similar limitations. Dependent claims 2-4 and 6-8 are also rejected under § 112(b) as they depend from independent claims 1 and 5 respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
(Step 2A Prong One) Claims 1 and 5 recite limitations for managing a status of delivery of a product from one or more logistics centers to a plurality of locker bases and a status of storage of the product at a locker base over a predetermined period of time, receiving a specification of a locker base for storing the product and a specification of a predetermined period of time over which the product is stored at the locker base when the product is ordered, managing the predetermined period of time over which the product delivered from the logistics center to the specified locker base is to be stored in an electronically controlled locker at the specified locker base, and performing a check of the received predetermined period of time and allocating an electronically controller locker at the specified locker base for storing the product during the specified predetermined period of time; notifying the user of a locker number of the allocated locker and an automatically generated code for allowing the user to open the allocated locker via input of the automatically generated code at the allocated locker and the product stored in the electronically controlled locker to be taken out of the electronically controlled locker within the specified period of time; and provide a notification that the product having been stored in the electronically controlled locker is now stored at another place in specified locker base if it is determined that the product was not picked up from the allocated electronically controlled locker within the predetermined period of time. 
 (Step 2A Prong One – Continued) The limitations of claims 1 and 5 above, considered as a whole, amount to processes for managing the pickup of a package from a locker by receiving a request for a product to be delivered to a locker base for pickup by the customer and monitoring the time period a package has been stored in a locker in order to either allow a customer to retrieve the package or notify the customer that a package has been moved. As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions) fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above amount to a commercial interaction (e.g. managing the storage of a package in a locker during a time period) which relates to contracts, sales activities or behaviors, and business relations, and managing interactions between people (e.g. managing the storage and retrieval of a package for a customer), the claims fall into the “certain methods of organizing human activity” category of abstract ideas.
(Step 2A Prong Two) The judicial exception (i.e. abstract idea) recited in claims 1 and 5 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. managing the pickup of a package from a locker by receiving a request for a product to be delivered to a locker base for pickup by the customer and monitoring the time period a package has been stored in a locker in order to either allow a customer to retrieve the package or notify the customer that a package has been moved) using generic computers/computer components (i.e. locker management system including “a management server”). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” That the abstract idea for managing pickup of a delivery from a locker is performed within an environment using a locker base including a plurality of “electronically controlled lockers” and the access code is an access code that allows the user to access the locker via input of the access code at the electronically controlled locker generally links the performance of the abstract idea to a particular technological environment/field of use, but does not integrate the abstract idea into a practical application (noting the lockers themselves do not even perform any function in the claims but are merely present, and the only functions actually being performed are functions of the management server for managing the package pickup).  While the management server receives information from, and transmits information to a user terminal, these functions are nothing more than receiving or transmitting data. As indicated by MPEP 2106.05(f), the use of a computer or other machinery in its ordinary capacity (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (i.e. the “a terminal of a customer”) does not integrate a judicial exception into a practical application or provide significantly more. Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
(Step 2B) Claims 1 and 5 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea (i.e. managing the pickup of a package from a locker by receiving a request for a product to be delivered to a locker base for pickup by the customer and monitoring the time period a package has been stored in a locker in order to either allow a customer to retrieve the package or notify the customer that a package has been moved) using generic computers/computer components (i.e. locker management system including “a management server”) or require the use of a computer or other machinery in its ordinary capacity (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (i.e. the “a terminal of a customer”). As also mentioned above, the recitation of the locker base and electronically controlled locker that can be opened via an automatically generated access code merely links the use of the abstract idea to a particular technological environment but does not add anything that amounts to significantly more than the abstract idea. Considering the above elements in an ordered combination does not alter the analysis above or add anything significant to the claims. 
(Dependent Claims) Dependent claims 2-4 and 6-8 are directed to the same abstract idea as independent claims 1 and 5 and do not alter the analysis above. Dependent claims 2 and 6 recite that “the management server is a base terminal installed at the locker base” which links the performance of the abstract idea to a particular technological environment but does not add anything that integrates the judicial exception into a practical application or amounts to significantly more. Dependent claims 3-4 and 7-8 add additional steps describing the abstract idea (“receives a request for change of the predetermined period of time from the terminal of the customer” and performing the check processing and allocation processing again) and amounts to mere instructions to apply the abstract idea step on generic computers (i.e. management server) similar to the independent claims above. 
Therefore, claims 1-8 are ineligible under § 101. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 10482420 B1 to Brooks et al. (Brooks).

Claim 1: Brooks discloses: 
A locker management system (Brooks: Figs. 1 and 2, and Col. 6: 38 – Col. 8: 40 showing locker management system including on-demand locker facility), comprising 
a management server (Brooks: Fig. 2 and Col. 8: 4-26 showing facility control unit 42 of the on-demand locker facility 10, and including at least one or more processors 52; also see Fig. 16 and Col. 14: 28 – Col. 15: 52 showing system implemented via application server(s)) that manages a status of delivery of a product from one or more logistics centers to a plurality of locker bases; also see Claim 11 in particular showing server manages delivery of a product to a selected facility of a plurality of facilities; also see Col. 9: 30-51 showing customer presented with options to have the purchased item(s) shipped to a selected facility) and a status of storage of the product at a locker base over a predetermined period of time (Brooks: Col. 4, 6-27, Col. 5: 23-30 and 45-56, Col. 5: 57 – Col. 6: 5 showing tracking status of item while in the locker within the predetermined period of time, i.e. the time period for picking up the package), 
wherein each locker base is provided with one or more electronically controlled lockers for storing the product (Brooks: Col. 3: 13-16 showing the on-demand locker facility, i.e. the locker base, includes a plurality of lockers; also see Fig. 12-13 and Col. 13: 29-43 showing plurality of electronically controlled lockers, which are the lockers located at the facility/locker base), and
the management server (Brooks: Fig. 2 and Col. 8: 4-26 showing facility control unit 42 of the on-demand locker facility 10, and including at least one or more processors 52) is adapted to: 
receive, from a user terminal, a specification of a locker base for storing the product (Brooks: Col. 9: 31-51 showing receiving customer selection to have one or more packages shipped to a facility for pickup by the customer; Fig. 3 and Col. 10: 17-37 showing step 116, Fig. 4 and step 146, and Fig. 7 element 120 showing receiving customer specification to pickup from the facility via the on-demand locker option) and a specification of a predetermined period of time over which the product is to be stored at the specified locker base when the product is ordered from the user terminal (Brooks: Fig. 8 and Col. 10: 38-58 showing customer check in page where customer can opt to “check in now” wherein the items will be stored in the locker for 15 minutes, i.e. a predetermined time period, once they are ready in the locker), 
perform a check processing of the received predetermined period of time (Brooks: Fig. 8 and Col. 10: 38-58 showing customer check in page where customer can opt to “check in now” wherein the items will be stored in the locker for 15 minutes, i.e. a predetermined time period, once they are ready in the locker) and perform an allocation processing adapted to allocate an electronically controller locker at the specified locker base for storing the product during the specified predetermined period of time (Brooks: Col. 12: 5-25 showing in response to customer checking in, the package is retrieved from storage area, and upon placement in a locker, the identification tag of the locker and scanned and recorded as the locked into which the package was placed, i.e. the locker is allocated for storing the package); 
manage the predetermined period of time over which the product delivered from the logistics center to the specified locker base is to be stored in an electronically controller locker at the specified locker base (Brooks: Col. 8: 56 – Col. 9: 3, Col. 10: 38-53, Col. 4: 10-27, and  Col. 5: 57 – Col. 6: 5 showing managing time period for customer to pickup the package and monitoring the elapsed time in comparison to a predetermined time period for picking up from the locker)
transmit, to the user terminal, a notification with a locker number of the allocated locker and an automatically generated code for allowing the user to open the allocated locker via input of the automatically generated code at the allocated locker and the product stored in the electronically controlled locker to be taken out of the electronically controlled locker within the specified predetermined period of time (Brooks: Fig. 10 and Col. 11: 16-43, Col. 12: 21-39 showing information transmitted and displayed to customer’s smart phone, including information identifying the locker/a bar code and a generated alphanumeric access code that opens the particular locker for retrieving the item from the particular locker), and
transmit, to the user terminal, a notification that the product having been stored in the electronically controlled locker is now stored at another place in the specified locker base if it is determined that the product was not picked up from the allocated electronically controlled locker within the predetermined period of time (Brooks: Col. 4: 10-27, Col. 5: 57 – Col. 6: 5, Col. 8: 56 – Col. 9: 3, with Col. 10: 38-53, Col. 4: 10-27 showing upon determining the product was not picked up from the locker with the predetermined period of time, providing an indication and notification that the time period for retrieving the item has elapsed, the item can be returned to the storage area at the facility, and the customer must restart the check-in process again when they are ready to retrieve the package; also Col. 7: 61 – Col. 8: 3 and Col. 8: 47-53, and Col. 10: 38-53 showing upon expiration the moved from the locker back to the storage location 14 at the facility 10, i.e. the locker base)

Claim 2: Brooks discloses claim 1, and further discloses: 
wherein the management server is a base terminal installed at the locker base (Brooks: Fig. 2 and Col. 8: 4-26 showing facility control unit 42 of the on-demand locker facility 10, and including at least one or more processors 52)

Claim 5: See the rejection of claim 1 above reciting analogous limitations. Brooks further discloses a computing method (Brooks: Col. 2: 61-62; Col. 4: 28-29; Col. 3: 46-59) executed on a locker management system (Brooks: Figs. 1 and 2, and Col. 6: 38 – Col. 8: 40). 

Claim 6: See the rejection of claim 2 above reciting analogous limitations. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 10482420 B1 to Brooks et al. (Brooks) in view of US 7962422 B1 to Melechko et al. (Melechko). 

Claim 3: Brooks discloses claim 1 as seen above. With respect to the following limitation, while Brooks teaches that a customer may select an option that they are not ready for check-in and will check-in later (Brooks: Fig. 8 and Col. 10: 38-59) and also teaches that if a time period for pickup has elapsed, the customer may submit another check-in request, i.e. therefore changing the pickup time period (Brooks: Col. 4: 10-27, Col. 5: 57 – Col. 6: 5, Col. 8: 56 – Col. 9: 3). However, to the extent Brooks does not explicitly teach receiving a request specifically to change the predetermined time period for pickup from a customer, Melechko teaches:
the management server is adapted to receive a request for change of the predetermined period of time from the user terminal (Melechko: Col. 6: 25-52 in response to notifying the customer of alternate delivery sites/alternate pick-up time periods, the customer selects and transmits one of the alternate pick-up time periods, which may be at the same delivery site, to the server using customer client 115; as per Col. 3: 46 – Col. 4: 9 the customer client 115 is a terminal of the customer) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included receiving a selected alternative pick-up time period from a customer terminal of Melechko in the locker delivery system of Brooks with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that “a given delivery site may close down or otherwise become unavailable before the customer picks up the order shipment. In another case, a delivery site may be temporarily closed during a time period that was set for the customer to pick up the order shipment” (Melechko: Col. 1: 45-50). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Brooks, as modified above, further teaches: 
and perform said check processing and allocation processing (Brooks: Fig. 8 and Col. 10: 38-58 showing customer check in page where customer can opt to “check in now” wherein the items will be stored in the locker for 15 minutes, i.e. a predetermined time period, once they are ready in the locker; also see Brooks: Col. 12: 5-25 showing in response to customer checking in, the package is retrieved from storage area, and upon placement in a locker, the identification tag of the locker and scanned and recorded as the locked into which the package was placed, i.e. the locker is allocated for storing the package) based on the predetermined period of time specified in said request (Brooks: Col. 4:  17-27 and Col. 5: 57 – Col. 6: 5) 

Claim 4: Brooks discloses claim 2 as seen above. With respect to the following limitation, while Brooks teaches that a customer may select an option that they are not ready for check-in and will check-in later (Brooks: Fig. 8 and Col. 10: 38-59) and also teaches that if a time period for pickup has elapsed, the customer may submit another check-in request, i.e. therefore changing the pickup time period (Brooks: Col. 4: 10-27, Col. 5: 57 – Col. 6: 5, Col. 8: 56 – Col. 9: 3). However, to the extent Brooks does not explicitly teach receiving a request specifically to change the predetermined time period for pickup from a customer, Melechko teaches:
the management server is adapted to receive a request for change of the predetermined period of time from the user terminal (Melechko: Col. 6: 25-52 in response to notifying the customer of alternate delivery sites/alternate pick-up time periods, the customer selects and transmits one of the alternate pick-up time periods, which may be at the same delivery site, to the server using customer client 115; as per Col. 3: 46 – Col. 4: 9 the customer client 115 is a terminal of the customer) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included receiving a selected alternative pick-up time period from a customer terminal of Melechko in the locker delivery system of Brooks with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that “a given delivery site may close down or otherwise become unavailable before the customer picks up the order shipment. In another case, a delivery site may be temporarily closed during a time period that was set for the customer to pick up the order shipment” (Melechko: Col. 1: 45-50). Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Brooks, as modified above, further teaches: 
and perform said check processing and allocation processing (Brooks: Fig. 8 and Col. 10: 38-58 showing customer check in page where customer can opt to “check in now” wherein the items will be stored in the locker for 15 minutes, i.e. a predetermined time period, once they are ready in the locker; also see Brooks: Col. 12: 5-25 showing in response to customer checking in, the package is retrieved from storage area, and upon placement in a locker, the identification tag of the locker and scanned and recorded as the locked into which the package was placed, i.e. the locker is allocated for storing the package) based on the predetermined period of time specified in said request (Brooks: Col. 4:  17-27 and Col. 5: 57 – Col. 6: 5) 

Claim 7: See the rejection of claim 3 above. 
Claim 8: See the rejection of claim 4 above. 

Conclusion
	The following references are not relied upon but are relevant to the instant application: 
US 20190114859 A1 to Fee et al. (previously cited) – teaches a package locker system that monitors whether an item has picked up before a threshold period of time. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628